FILED
                              NOT FOR PUBLICATION                            SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JERJANG JACK WANG,                                No. 07-73220

               Petitioner,                        Agency No. A075-579-094

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jerjang Jack Wang, a native and citizen of Taiwan, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and de

novo due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We

deny the petition for review.

      We lack jurisdiction to review Wang’s contention that he suffered past

persecution because he failed to raise it before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004). Substantial evidence supports the IJ’s

finding that Wang failed to demonstrate an objectively reasonable fear of future

persecution based on his complaints about his brother’s incarceration and revoked

parole. See Nagoulko, 333 F.3d at 1018 (possibility of future harm was too

speculative to compel a finding of well-founded fear). Accordingly, Wang’s

asylum claim fails.

      Because Wang failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the IJ’s denial of CAT relief because Wang

failed to demonstrate it is more likely than not he will be tortured if returned to

Taiwan. See Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009).




                                           2                                     07-73220
      Wang contentions that the IJ violated his due process rights by: (1) denying

him the opportunity to submit additional evidence; (2) preventing him from

presenting his case; and (3) rejecting his certified translations of particular

evidence, all fail, because the proceedings were not “so fundamentally unfair that

he was prevented from reasonably presenting his case.” Colmenar, 210 F.3d at

971 (internal quotation marks and citation omitted).

      PETITION FOR REVIEW DENIED.




                                            3                                     07-73220